DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 6/13/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-24 are allowed.

Reason for Allowance
The present invention is directed to a method for frame synchronization mismatch tracking.
Each independent claim identifies the uniquely distinct features, particularly:
a slave line card including a slave line card time of day counter, and a slave line card time stamp circuit to generate a plurality of slave line card time stamps corresponding to a plurality of slave line card frame sync signals generated on the slave line card, each of the slave line card frame sync signals indicating when a roll over event for the slave line card time of day counter occurs;
compare logic to compare one of the plurality of slave line card time stamps and one of the plurality of master line card time stamps and generate a baseline difference, the compare logic being configured to generate a second difference according to a comparison between a second one of the plurality of slave line card time stamps and a second one of the plurality of master line card time stamps; and
control logic responsive to the baseline difference not being equal to the second difference, to generate a mismatch difference indicative of a difference between the baseline difference and the second difference and to compensate for the mismatch difference.

The closest prior art:
Mitrie (US 10,007,639 B2) discloses a PLL system with master and slave devices.
Aweya (US 9,665,121 B2) disclose a method for time transfer using peer-to-peer transparent clocks.
Aweya (US 7,860,205) discloses a method for clock synchronization using a weighted lease squares error filtering technique.

All the prior art discloses conventional method for frame synchronization mismatch tracking, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473